    Case: 1:18-cv-06675 Document #: 76 Filed: 05/18/20 Page 1 of 2 PageID #:421




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION
DEMETRIA POWELL, as guardian ad             )
litem and on behalf of her son D.P. et al., )
                                            )     No. 18 CV 6675
        Plaintiffs,                         )     Judge Joan B. Gottschall
                                            )
                          vs.               )
                                            )
The State of Illinois et al.,               )
                                            )
        Defendants.                         )

                              JOINT COVID-19 STATUS REPORT
1. Unless the Third General Amended Order 20-0012 specifically exempts a civil case in
   paragraph 5, the Court orders counsel in all civil cases to file a joint status report by May 18,
   2020, using the format below.
2. Discovery:
   A. Briefly describe the status of discovery.
       No discovery has been undertaken because the parties are in settlement discussions
       in the Seventh Circuit pursuant to the interlocutory appeal (19-3144) (Seventh
       Circuit U.S. Court of Appeals) filed by the State defendants on October 29, 2019
       and now pending in that Court. The question presented in the interlocutory appeal
       is whether the Eleventh Amendment bars a State from liability under the Americans
       with Disabilities Act.
   B. Propose an agreed revised discovery schedule if the current schedule needs revision.
   C. If the Court has not entered a discovery schedule, please propose dates for the following:
       (1) For Cases Exempt from the MIDP: A date for Rule 26(a)(1) disclosures;
           There is no discovery schedule at this time. The parties suggest that a discovery
           schedule be entered subsequently if the settlement discussions in the Seventh
           Circuit prove unsuccessful.
       (2) First date by which to issue written discovery;
       (3) A fact discovery completion date;
       (4) An expert discovery completion date, including dates for the delivery of expert
           reports; and
       (5) For Cases in the MIDP: A date for final supplementation of the mandatory initial
           discovery responses.
           This case is exempt from the MIDP.
    Case: 1:18-cv-06675 Document #: 76 Filed: 05/18/20 Page 2 of 2 PageID #:422




3. Motions:
   A. Briefly describe any pending motions, as well as any motions a party anticipates filing in
      the next 45 days.
       Plaintiffs’ Motion for Class Certification is currently pending.
   B. Propose an agreed [revised] briefing schedule for any pending or anticipated motions.
   Defendants’ response to plaintiffs’ Motion for Class Certification is currently due June
   5, 2020. However, the parties agree that briefing on the motion should be stayed
   pending the parties’ settlement discussions.
4. Status of Settlement Discussions:
   A. Describe the status of any settlement discussions and whether the parties request a
      settlement conference.
      NOTE: Do NOT provide the particulars of any demands/offers that have been made.
       Settlement discussions are ongoing through the Seventh Circuit Mediation Office
       pursuant to FRAP 33.
5. Other Issues:
   A. Briefly describe any other issues that require Court action and request any agreed action
      that the Court can take without a hearing.
   No other issues require Court action at this time.
   B. Indicate whether the parties believe a telephonic hearing with the Court is necessary and
      time sensitive, and, if so, identify the issue(s) that warrant discussion.
   The parties do not believe that a telephonic hearing with the Court is necessary at this
   time.


/s/ Thomas H. Geoghegan
Despres Schwartz & Geoghegan
77 West Washington Street, Suite 711
Chicago, Illinois 60602
Counsel for Plaintiffs

/s/ Michael T. Dierkes
Michael T. Dierkes
Office of the Illinois Attorney General
General Law Bureau
100 West Randolph Street, 13th Floor
Chicago, Illinois 60601
(312) 814-3672
Counsel for Defendants
